                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


DAVID DAHMS                                                                         PLAINTIFF

vs.                                                         CIVIL ACTION NO. 3:18-CV-63

CORRECT CARE SOLUTIONS, LLC, et al.,                                            DEFENDANTS


                                 MEMORANDUM OPINION

       This matter is before the Court on motion for summary judgment by Plaintiff, (DN 27),

motion for summary judgment by Defendants, (DN 30), and three additional motions by Plaintiff,

(DNs 25, 26, 42). For the following reasons, Plaintiff’s motion for summary judgment, (DN 27),

will be DENIED, Defendants’ motion for summary judgment, (DN 30), will be GRANTED, and

Plaintiff’s additional motions, (DNs 25, 26, 42) will be DENIED AS MOOT.

I. Procedural History

       David Dahms, a pro se plaintiff prisoner, originally brought this action against 18

defendants who were associated with his medical care following a back surgery he received, while

incarcerated, on September 20, 2017. (DN 1). Dahms filed his original complaint on January 30,

2018, alleging negligence, intentional infliction of emotional distress/outrage, intentional

obstruction/denial of access to the courts, retaliation, and violations of the United States

Constitution. (DN 1). “[U]nable to determine what actions Plaintiff alleges each Defendant took

or failed to take,” the Court permitted Dahms to file an amended complaint prior to conducting its

initial review. (DN 6). Dahms filed his amended complaint on May 16, 2018, clarifying his claims

and narrowing his list of defendants to seven. (DN 7). After an initial screening by this Court, the

only remaining claims are (1) a 42 U.S.C. § 1983 Eighth Amendment claim against Nurse Betsy
Ramey and Dr. Elton Amos, in their individual capacities, and (2) state-law negligence and

intentional infliction of emotional distress claims against Nurse Betsy Ramey, Dr. Elton Amos,

and Correct Care Solutions, LLC (“Defendants”). (DN 11, p. 4). Plaintiff filed a “motion for

summary judgment and motion for settlement conference” on February 8, 2019. (DN 27). In his

motion, Plaintiff restates the Eighth Amendment claim from his amended complaint: Defendants’

failure to provide Plaintiff the exact medications prescribed by his surgeon amounted to “conduct

that was deliberately indifferent to Plaintiff’s serious medical need….” (Id. at 2). On February

15, 2019, Defendants filed their own motion for summary judgment. (DN 30, p. 15). Regarding

Plaintiff’s Eighth Amendment claim, Amos and Ramey argue that (1) plaintiff failed to exhaust

his administrative remedies prior to filing this lawsuit and (2) “the undisputed facts establish that

no reasonable jury could conclude that any defendant acted with the requisite culpable mental state

to establish deliberate indifference.”    (Id).   In an attempt to excuse his failure to exhaust

administrative remedies before filing suit, Plaintiff filed a motion to reopen discovery to obtain

evidence that prison officials had implemented a moratorium on answering prisoner complaints

during times which Defendant had filed grievances. (DN 42).

II. Factual Background

       Plaintiff alleges, and Defendants do not dispute, that Plaintiff suffered a back injury in

November, 2016. (DN 29, p. 1). After the back injury, but before receiving surgery, Plaintiff’s

prescription medications included: Phenergan (25 mg tablet twice daily); gabapentin (800 mg

tablet twice daily); diphenhydramine (25 mg capsule at bedtime); tramadol (two 50 mg tablets as

needed three times a day); and duloxetine (20 mg capsule at bedtime). (DN 32, p. 32). On

September 19, 2017, Plaintiff “underwent a minimally invasive transforaminal lumbar interbody

fusion at L4-5” at the University of Kentucky Medical Center (“UKMC”). (Id. at 40). After the



                                                  2
operation, Plaintiff’s surgeon, Dr. Raul Vasquez Castellanos, reported that Dahms “tolerated the

procedure well and did well post-operatively without any immediate complications.” (DN 19-1,

p. 1). Dr. Castellanos also recorded that Dahms was “ambulating” and his “pain [was] well

controlled” with oral medication. (Id.). In his discharge report, Dr. Castellanos noted under the

section titled “Medication Instructions” that Plaintiff was to “Take Medication exactly as

instructed.” (Id. at 3). Doctor Castellanos prescribed the following medications: acetaminophen

(325 mg - 2 tablets every 4 hours, as needed for a fever or mild pain); diazepam (5 mg – 1 tablet

every 4 hours), docusate sodium (100 mg capsule - 2 times a day); gabapentin (300 mg capsule -

3 times a day); oxycodone acetaminophen (every 4 hours, as needed for moderate to severe pain);

and senna (17.2 mg tablet – once a day).          (DN 19-1, p. 2).      Doctor Castellanos further

recommended Plaintiff be transferred to a facility with physical therapy services. (DN 19-1, p. 1).

Dr. Castellanos reported that Plaintiff “received the full benefit of hospital stay” and that he was

“ready for discharge” to the care of Eastern Kentucky Correctional Complex (“EKCC”) on

September 21, 2017. (DN 19-1, p. 1). On September 22, 2017, at the request of medical staff,

prison officials transferred Plaintiff to the Kentucky State Reformatory (“KSR”), a facility with

post-surgery physical therapy services. (DN 32, p. 24–28).

       While at KSR, prison staff did not provide Dahms with the medications prescribed by Dr.

Castellanos. (DN 32, p. 16). Instead, Plaintiff continued receiving his pre-surgery medications,

with the exception of duloxetine (cancelled on September 22, 2017). (Id.). On September 27,

2017, Plaintiff submitted a sick call request regarding continued post-operative pain to officials at

KSR. (DN 32, p. 11). At that time, Plaintiff stated tramadol “provide[d] relief” for his pain, but

he was being denied adequate medical care by not receiving additional pain medication. (DN 32,




                                                 3
p. 11). Plaintiff filed a series of grievances with KSR concerning his allegedly inadequate medical

care, starting in October 2017 and continuing through January 2018.

         Although Dahms worded each grievance differently, his core complaint was essentially the

same1 as his § 1983 Eighth Amendment claim: (1) Dahms was in continued pain, (2) his pain was

a direct result of prison staff not filling the exact prescriptions provided by Dr. Castellanos, and

(3) denial of those prescriptions constituted a violation of his rights. The dates of Dahms’

grievances relevant to his § 1983 claim, as well as the dates of final exhaustion, are summarized

as follows:

    Grievance number         Date received                   Date of final exhaustion       Citation

    17-11542                 October 10, 2017                June 14, 2018                  DN 30-2, p. 65–83

    17-1383                  December 5, 2017                February 5, 2018               DN 30-2, p. 20–29

    17-1415                  December 11, 2017               May 16, 2018                   DN 30-2, p. 30–38

    18-0048                  December 21, 2017               February 5, 2018               DN 30-2, p. 40–47

    18-0152                  January 19, 2018                February 5, 2018               DN 30-2, p. 48–56



III. Plaintiff’s § 1983 claim

         A. Exhaustion of administrative remedies

         Defendants Ramey and Amos move this Court for summary judgment on Plaintiff’s § 1983

claim on the grounds that Dahms failed to exhaust his administrative remedies prior to filing his


1
 In addition to the grievances complaining of pain and inadequate medical care, plaintiff filed one grievance, 18-
0344, solely to protest that an earlier grievance, 17-1154, had not been resolved. (DN 30-2, p. 60–64).
2
 After filing Grievance 17-1154 on December 5, 2017, Plaintiff did not receive an answer to his final appeal as
quickly as he had anticipated. (DN 30-2, p. 65–83). Plaintiff filed Grievance 18-0344 on February 21, 2018 to
complain of the prison staff’s untimeliness. (Id. at 60). In response, Dahms was directed to re-file Grievance 17-
1154 as Grievance 18-0837. (Id. at 66). Dahms refiled Grievance 17-1154 (now labeled Grievance 18-0837) on
May 17, 2018, and the medical director issued a final response on June 14, 2018. (Id. at 71).


                                                         4
original complaint. (DN 30, p. 8). Dahms responds that this Court should excuse his failure to

exhaust his administrative remedies because the Grievance Office was in a state of moratorium3

during the period in which Plaintiff filed grievances. (DN 43, p. 1). Plaintiff’s argument is without

merit because (1) Plaintiff failed to exhaust his administrative remedies prior to filing this action

and (2) a moratorium does not excuse Plaintiff’s failure to exhaust his administrative remedies

prior to filing suit.

                  1. Legal standard

         The Prison Litigation Reform Act (“PLRA”) requires that a prisoner bringing an action

with respect to prison conditions under 42 U.S.C. § 1983 must first exhaust available

administrative remedies. See Porter v. Nussle, 534 U.S. 516 (2002); Booth v. Churner, 532 U.S.

731 (2001). A prisoner must exhaust available administrative remedies, even if the prisoner may

not be able to obtain the specific type of relief he seeks through the state administrative process.

See Porter, 534 U.S. at 520; Booth, 532 U.S. at 741. Prisoner grievance procedures under the

PLRA provide prison staff with the opportunity to respond to complaints and create an

administrative record for the court in the event that a prisoner files a lawsuit. Jones v. Bock, 549

U.S. 199, 204 (2007). To properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable procedural

rules. Id. at 218; Woodford v. Ngo, 548 U.S. 81, 90–91 (2006). “Compliance with prison grievance

procedures, therefore, is all that is required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S.

at 218. Exhausting administrative remedies after filing suit is inadequate to survive dismissal




3
  If a prison Grievance Coordinator receives a significant number of grievances, he or she may call a “moratorium”
on the ordinary time limits for responding to those grievances. Kentucky's Corrections Policies and Procedures,
14.6 II.F. “If a moratorium on time limits is called, the affected grievances shall be processed within a reasonable
time given the other duties of the staff involved and the affected grievants shall be notified in writing.” (Id.).

                                                          5
under the PLRA. See Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999) (“The prisoner,

therefore, may not exhaust administrative remedies during the pendency of the federal suit.”).

               2. Failure to exhaust administrative remedies

       Defendant did not exhaust his administrative remedies, as required by the PLRA, before

filing suit. Dahms filed five grievances with Kentucky’s Department of Corrections alleging that

he was constitutionally entitled to receive the medications prescribed by Dr. Castellanos. Dahms

filed the earliest of these grievances, Grievance 17-1154, on October 10, 2017 and the latest of

these grievances, Grievance 18-0152, on January 19, 2018. Mr. Dahms did not exhaust his final

administrative remedy (for Grievance 17-1154) until June 14, 2018—almost five months after

filing his original complaint. The PLRA mandates that “No action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” § 1997e(a). Therefore, the remaining question before the court is

whether administrative remedies were “available” to Dahms or if circumstances otherwise excuse

Dahms from meeting the PLRA’s failure-to-exhaust requirement.

               3. Excuses for failure to exhaust administrative remedies

       Because Dahms failed to exhaust his administrative remedies before filing his complaint,

and Defendants pled failure to exhaust administrative remedies as an affirmative defense, Dahms’

suit   can   only    proceed    if   circumstances     excuse    his    premature    filing.      See

Jones v. Bock, 549 U.S. 199, 211, 127 S. Ct. 910, 918 (2007); Ross v. Blake, 136 S. Ct. 1850, 1856

(2016). The Supreme Court has identified three circumstances in which an administrative remedy

is “unavailable” to a plaintiff, effectively excusing the exhaustion requirement: first, when prison

“officers [are] unable or consistently unwilling to provide any relief;” second, when a grievance



                                                  6
process is “so opaque” that it is “incapable of use;” and third, when prison officers “thwart inmates

from taking advantage of a grievance process.” Id. at 1859–60. Additionally, the Sixth Circuit

has held that plaintiffs may add newly-exhausted claims to an amended complaint when the

original complaint was filed with at least one properly exhausted claim. Mattox v. Edelman, 851

F.3d 583, 595 (6th Cir. 2017). None of the exceptions to the PLRA’s exhaustion requirement

apply to Dahms.

       First, prison officials were not “unable or consistently unwilling to provide any relief” to

Mr. Dahms. Ross, 136 S. Ct. at 1859. Although prison officials were unwilling to provide the

specific relief sought (i.e. the exact medications prescribed by Dr. Castellanos), they provided

alternative pain medication that, in Plaintiff’s own words, “provide[d] relief.” (DN 32, p. 11). In

addition to providing pain medication, prison medical staff also reviewed Mr. Dahms’ psychiatric

state, (DN 32, p. 4), treated the incision cite when Plaintiff complained of itching (DN 32, p. 6),

transferred Plaintiff to a prison facility that provided physical therapy (DN 32, p. 7), provided

Plaintiff with a wheelchair, (DN 32, p. 26), provided Plaintiff with a back brace, (DN 32, p. 28),

and responded to each of Plaintiff’s health grievances (DN 30-2, p. 20-83). Prison officials also

transported Defendant to UKMC for follow-up visits on two occasions to see three non-prison

medical providers. (DN 32, p. 45–44). Each of these actions demonstrate a consistent ability and

willingness by prison staff, including Amos and Ramey, to provide relief related to Mr. Dahms’

back injury.

       Second, there is no indication that any part of the grievance process was “opaque” to Mr.

Dahms. According to the record before the Court, Mr. Dahms filed at least eight grievances

between November 27, 2017 and January 19, 2018. (DN 32, p. 45–44). These grievances range

from the alleged loss of his Nintendo DS (prison staff located the device and returned it to



                                                 7
Plaintiff), (DN 30-2, p. 3–19), to a complaint about unauthorized medical charges (prison staff

identified erroneous charges and reimbursed Plaintiff’s account), (DN 30-2, p. 57–58). Based on

this record, Mr. Dahms understood the grievance process well and took advantage of it on

numerous occasions—even if he occasionally disagreed with the outcome.

       Third, there is no evidence that prison officers “thwarted” Mr. Dahms from taking

advantage of the grievance process. Prison officials never prevented Mr. Dahms from filing a

grievance, never stopped him from filing an appeal, and never barred him from seeking a final

review from the Department of Corrections Medical Director’s Office. (DN 30-2, p. 1–91). Far

from thwarting his grievances, prison officials responded with an informal resolution to each

grievance, assembled a grievance committee to reply to each appeal, and elevated all of Dahms’

final medical appeals to the medical director for disposition. Id. Although prison officials may

not have responded to each of his grievances as quickly as Plaintiff would have liked, this is no

excuse for Dahms’ failure to exhaust available remedies prior to filing suit.

       Finally, Mr. Dahms does not qualify for exemption from the administrative exhaustion

requirement of the PLRA based on the filing date of his amended complaint. In Mattox v. Edelman,

the Sixth Circuit held that, in a narrow set of circumstances, a plaintiff may add a § 1983 claim

through an amended complaint, even if the administrative remedies for the new claim were not

exhausted at the time of the original complaint’s filing. Mattox, 851 F.3d at 595. In Mattox, the

prisoner plaintiff filed suit based on claims for which he had properly exhausted his administrative

remedies. Id. at 590. Later, the plaintiff sought leave to amend his complaint to add new claims

against additional defendants—claims for which he had not exhausted his administrative remedies

at the time he filed his original complaint. Id. The magistrate judge determined the plaintiff’s

newly added complaints were ineffective because the plaintiff did not exhaust his administrative



                                                 8
remedies prior to the filing the original complaint. Id. at 589. On appeal, the Sixth Circuit

overruled the district court, holding that “Rule 15 [of the Federal Rules of Civil Procedure] permits

a prisoner to amend his complaint to add new claims that have only been exhausted after the

commencement of the lawsuit.” (Id. at 592) (emphasis added). In short, the court permitted the

plaintiff’s suit to survive summary judgment because he had exhausted his administrative remedies

for at least some of the claims within the original complaint before he filed his original complaint.

The same cannot be said for Mr. Dahms.

       In contrast to the plaintiff in Mattox, Dahms did not exhaust his administrative remedies

for any of the claims in his original complaint before filing suit, (DN 30-2, p. 20–83). Furthermore,

even if this Court looked to the filing date of Dahms’ amended complaint as the benchmark for

the PLRA’s exhaustion requirement, his suit was still premature because Dahms did not exhaust

Grievance 17-1154 until June 14, 2018—28 days after filing his amended complaint. Finally, the

Sixth Circuit’s holding in Mattox does not apply to Mr. Dahms’ case because this Court only

permitted the filing of an amended complaint so that Plaintiff could clarify his existing claims, not

so that Plaintiff could add new claims. In Mattox, the court permitted the plaintiff to file an

amended complaint “to add claims against additional defendants.” In the instant case, this Court

permitted Dahms to file an amended complaint because it was “unable to determine what actions

Plaintiff alleges each Defendant took or failed to take or what type of claim he seeks to bring

against each Defendant.” In its order, the Court explicitly stated that the “amended complaint

[would] supersede (i.e., replace) the original complaint.” (DN 6, p. 2) (emphasis in original). In

other words, this Court granted Dahms leave to clarify his original claims, not to provide additional

time for Dahms to exhaust administrative remedies—something he should have done before filing

suit on January 30, 2018. Accordingly, the effective filing date of the amended complaint relates



                                                 9
back to the original filing date—January 30, 2018. Because Plaintiff failed to exhaust his

administrative remedies before filing his original complaint, his motion for summary judgment

will be denied.

                  4. Plaintiff’s hypothetical due date test

       Defendant requests that this Court create a new exception to the administrative exhaustion

requirement of the PLRA. Dahms expressly concedes in his Response to Defendants’ motion for

summary judgment that he did not exhaust his administrative remedies prior to filing suit. (DN

43, p. 2) (“The fact is that if Kentucky State Reformatory would have done their job appropriately

then the plaintiff’s grievances would have been heard on time and administrative remedies would

have been properly exhausted.”) (emphasis added). Despite acknowledging that he filed his

original complaint before grievances relevant to his § 1983 claim had been exhausted, Dahms asks

the Court to “honor those supposed dates to which the grievance should have been heard.” (DN

43, p. 4). In his response to Defendants’ motion for summary judgment, Plaintiff claims to have

“provided the dates to which the grievance committee should review” his grievances. (DN 43, p.

4). Plaintiff concludes that “since the Grievance Committee was late and seen and heard the

grievances in a untimely manner is why the plaintiff should be awarded summary judgment.” Id.

However, even applying Dahms’ proposed standard—evaluating the PLRA’s exhaustion

requirement according to when grievances “should have been heard”—his complaint was still

premature.

       Kentucky's Corrections Policies and Procedures 14.6 (CPP 14.6) outlines the standard

procedure for the healthcare grievance process within the state prison system. First, a prisoner

must file a healthcare grievance about a specific incident or specific health care decision. (Id. at

II.K.1.a). After receiving the grievance, the CPP states that the responding medical authority shall



                                                 10
issue an “informal response” within 15 business days. (Id. at II.K.1.b). Second, if the prisoner

appeals the medical authority’s informal response, a Health Care Grievance Committee shall meet

and respond within 15 business days.         (Id. at II.K.2.d).   Third, if the inmate appeals the

Committee’s decision, “The Medical Director shall issue a decision within fifteen (15) business

days of receiving the information….” (Id. at II.K.2.f).

       Even if the court were to accept Defendant’s argument (that the Court should allow

premature filing of a complaint if prison staff do not respond by a hypothetical “due date”),

Plaintiff did not allow adequate time for exhaustion of his administrative remedies prior to filing

suit. For example, Plaintiff claims the “final decision” for Grievance 17-1383, filed on December

5, 2017, was “due” on January 16, 2018. (DN 43, p. 1). However, Dahms’ calculation is incorrect

because he only allots time for two 15-business-day review periods (not the three required per

Corrections Policies and Procedures). Additionally, Mr. Dahm’s hypothetical due date fails to

take into account the exclusion of holidays. (CPP 14.6 at I) (“‘Business days’ means 8:00 a.m. to

4:30 p.m., Monday through Friday, excluding holidays.”).              According to Plaintiff’s own

hypothetical due date test, he should not have expected final exhaustion of Grievance 17-1383

until February 9, 2018—more than a week after Mr. Dahms filed his original complaint. Similarly,

this Court calculates that Dahms should not have expected a final exhaustion of Grievance 17-

1415 until February 15, 2018; Grievance 18-0048 until February 28, 2018; and Grievance 18-0152

until March 28, 2018. In summary, this Court declines to create a new exception to the PLRA’s

exhaustion requirement, but even if it did adopt Mr. Dahms’ proposed test, we find that Plaintiff

failed to exhaust his administrative remedies prior to filing suit.




                                                 11
               5. Plaintiff’s motion to reopen discovery

       Plaintiff motions to reopen discovery (styled by Plaintiff as “motion for extension of

time”) so that he can prove the Grievance Coordinator’s office was in a state of moratorium at

the time he filed grievances. Plaintiff’s motion will be denied because the information he seeks

is both irrelevant and moot.

                       a. Irrelevance

       Mr. Dahms moves this court to reopen discovery so that he can “get a interrogatory from

the grievance director at Kentucky State Reformatory explaining that KSR was in a state of

moratorium, where they had … no set amount [of time] to answer the grievances.” (DN 42, p.

1). Parties may obtain discovery on any matter that is relevant or potentially relevant to the

claim or defense of any party. Fed. R. Civ. P. 26(b)(1). Relevance is “construed broadly to

encompass any matter that bears on, or that reasonably could lead to other matter that could bear

on, any issue that is or may be in the case.” Oppenheimer Fund v. Sanders, 437 U.S. 340, 351

(1978). “[I]t is well established that the scope of discovery is within the sound discretion of the

trial court.” Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir.1981). As explained

in Part III.A.4, supra, Plaintiff failed to exhaust his administrative remedies, or even allow

adequate time for the exhaustion of remedies, regardless of the existence of any moratorium.

Because the information he seeks has no bearing on this case, the information he seeks to obtain

through discovery is irrelevant.

                       b. Mootness

       Furthermore, even if a moratorium were relevant, Plaintiff’s motion to reopen discovery is

moot. The sole purpose of Plaintiff’s motion is to support his claim that prison officials thwarted

his ability to exhaust his remedies, thus allowing this Court to reach the merits of his case. (DN



                                                 12
47, p. 3) (“The plaintiff asks the court to graciously honor his exhaustion of administrative

remedies and proceed to awarding him summary judgment.”). Because the Court will address the

merits of the case, Plaintiff’s motion to reopen discovery is moot. While the Court is within its

authority to dismiss this case or grant summary judgment based on Plaintiff’s failure to exhaust

his administrative remedies, doing so would be an inefficient use of the Court’s resources and

would not be in the interest of justice. Dismissing this suit now, three months after the last of Mr.

Dahms administrative appeals was resolved, would be an empty gesture because the Court would

simply permit Mr. Dahms to re-file his case. Recognizing that “the law requires no one to do a

vain or useless thing,” we will now address the merits of Mr. Dahms’ complaint, and his motion

to reopen discovery will be denied. Fine v. CSX Transportation, Inc., 229 F.3d 1151 (6th Cir.

2000) (citing Cohen v. Public Hous. Admin., 257 F.2d 73, 76 (5th Cir.1958)).

          B. The merits of Plaintiff’s § 1983 claim

                 1. Legal Standard

          A party moving for summary judgment must demonstrate “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

A genuine issue for trial exists when “there is sufficient evidence favoring the nonmoving party

for a jury to return a verdict for that party.” Id. In undertaking this analysis, the Court must view

the evidence in a light most favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 378

(2007).




                                                 13
       The party moving for summary judgment bears the burden of establishing the nonexistence

of any issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). They can meet

this burden by “citing to particular parts of materials in the record” or “showing that the materials

cited do not establish the ... presence of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). This burden

can also be met by demonstrating that the nonmoving party “fail[ed] to make a showing sufficient

to establish the existence of an element essential to that party's case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. Summary judgment is proper

“if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       To sustain his cause of action under § 1983 for a failure to provide medical treatment,

Dahms must demonstrate that Amos and Ramey “acted with ‘deliberate indifference to serious

medical needs.’” Watkins v. City of Battle Creek, 273 F.3d 682, 685–86 (6th Cir. 2001) (quoting

Estelle v. Gamble, 429 U.S. 97,104 (1976)). Courts employ a two-prong test to assess such claims.

Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       First, the Court must “determine whether the plaintiff had a sufficiently serious medical

need under the objective prong.” Burgess v. Fischer, 735 F.3d 462, 476 (6th Cir. 2013) (citing

Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). “A medical need is sufficiently serious if it

has been diagnosed by a physician that has mandated treatment or it is so obvious that even a lay

person would easily recognize the need for medical treatment.”              Id. (citing Blackmore v.

Kalamazoo Cnty., 390 F.3d 890, 897 (6th Cir. 2004)).

       Second, the Court must determine “whether the defendant had a sufficiently culpable state

of mind in denying medical care under the subjective prong.” Id. (citations omitted). “To satisfy



                                                 14
the subjective component, the plaintiff must allege facts which, if true, would show that the official

being sued subjectively perceived facts from which to infer substantial risk to the prisoner, that he

did in fact draw the inference, and that he then disregarded that risk.” Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001) (citations omitted). “The requirement that the doctor has subjectively

perceived a risk of harm and then disregarded it is meant to prevent the constitutionalization of

medical malpractice claims; thus, a plaintiff alleging deliberate indifference must show more than

negligence or the misdiagnosis of an ailment.” Id. (citing Estelle v. Gamble, 429 U.S. 97, 106, 97

S. Ct. 285, 292 (1976)). “There must be a showing of more than mere negligence, but something

less than specific intent to harm or knowledge that harm will result is required.” Id. (citing Farmer

v. Brennan, 511 U.S. 825, 837 (1994)). “Where the plaintiff has received some medical treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id. (citing Westlake v. Lucas, 537 F.2d 857 (6th Cir.1976)).

               2. Analysis

       The medical record demonstrates, and Defendants do not dispute, that Mr. Dahms had a

“serious medical need.” (See generally DN 30) (documenting Dahms’ medical appointments

following surgery). With no genuine dispute over the objective prong of Plaintiff’s Eighth

Amendment claim, the remaining question before the Court is whether Defendants Amos and

Ramey demonstrated a deliberate indifference to Plaintiff’s serious medical need. The Court finds

that the facts alleged by Plaintiff fail to demonstrate such a deliberate indifference.

       Plaintiff states that “the medical records clearly show that discharge conditions clearly

state, Plaintiff is supposed to be prescribed those exact medications. The pre-operation medication

prescribed could not be sufficient for post-operation thus making the defendants have engaged in

conduct that was deliberately indifferent to plaintiff’s serious medical need….” (DN 27, p. 2).



                                                 15
Although Defendants did not provide Mr. Dahms with the exact medications that Dr. Castellanos

had prescribed, Plaintiff provides no support for his assertion that “the pre-operation medication

prescribed could not be sufficient for post-operation.” Furthermore, Plaintiff fails to explain how

the substitution of one medication for another demonstrates “deliberate indifference” to his serious

medical needs. Plaintiff alleges a disagreement with the prison staff’s treatment plan, not a

deliberate indifference to his pain; such a disagreement does not rise to an Eighth Amendment

claim. See Hix v. Tennessee Dept. of Corrections, 196 Fed.Appx. 350 (6th Cir. 2006) (“At most,

[plaintiff's] factual allegations might support a claim for medical malpractice, which does not take

on constitutional proportions simply because [plaintiff] is incarcerated. In reality, his factual

allegations established nothing more than a mere difference of opinion with the doctors' diagnoses

and prescribed treatment.”); Kirkham v. Wilkinson, 101 Fed.Appx. 628 (6th Cir. 2004) (citations

omitted) (“[A] difference in opinion between a prisoner and the medical staff about treatment does

not state a cause of action. This court is reluctant to second-guess medical judgments where a

prisoner has received some medical attention and the dispute concerns the adequacy of that

treatment.); Plunkett v. United States, 67 F.3d 300 (6th Cir. 1995) (citing Westlake v. Lucas, 537

F.2d 857, 860 n. 5 (6th Cir.1976)) (“A difference of opinion between a prisoner and a doctor over

diagnosis or treatment does not state an Eighth Amendment claim of deliberate indifference to a

serious medical need.”). To the extent Dahms argues his pain medication is inadequate, the

inadequacy of pain medication is insufficient to establish deliberate indifference. See Thomas v.

Coble, 55 F.App'x 748, 749 (6th Cir. 2003); Rochell v. CMS, No. 4:05CV268, 2006 U.S. Dist.

LEXIS 37943, at 10 (N.D. Miss. April 10, 2006) ("The constitution does not . . . guarantee pain-

free medical treatment . . . While the plaintiff might have preferred stronger medication, his mere

disagreement with his medical treatment does not state a constitutional claim.").



                                                16
       Contrary to Plaintiff’s claims, the record demonstrates that Defendants made significant

efforts to address Mr. Dahms’ medical needs. After his back surgery, prison officials transferred

Mr. Dahms to KSR so that he could complete the physical therapy recommended by his surgeon.

(DN 32, p. 24–28). Licensed medical professionals, including the medical director from the

Department of Corrections medical director’s office, responded to every one of Mr. Dahms’

complaints and appeals. (DN 30-2, p. 20–83). The fact that Defendants provided adequate medical

attention is supported by documentation from non-defendant medical professionals who evaluated

Mr. Dahms after his surgery, noted the pain medications he was receiving, and did not recommend

changes to his prescriptions. For example, on October 9, 2017, at Plaintiff’s first post-operative

follow-up visit at UKMC, Paula Coffman, APRN, confirmed that Plaintiff was receiving the

prescription medications tramadol and gabapentin for pain. (DN 32, p. 39). Nurse Coffman also

noted she was “pleased with [Plaintiff’s] progress postoperatively” and “encouraged [Dahms] that

his symptoms should improve with time.” (Id. at 40). On November 30, 2017, in response to Mr.

Dahms’ Grievance 17-1154, Dr. Kemen (the then-Assistant Regional Medical Director) concurred

that tramadol and gabapentin were appropriate post-surgery treatment, and that Dahms’ “pain was

adequately controlled” at the time of his follow-up visit. (DN 34-1, p. 77). On December 1, 2017,

prison officials referred Dahms to UKMC for a second follow-up visit—this time with Dr. Raul

Castellanos. (Id. at 34–36). Dr. Castellanos is the same surgeon who performed Mr. Dahms

operation and prescribed him post-operation medications, the denial of which serve as the basis of

Mr. Dahms’ complaint.       (Id.).   Doctor Castellanos confirmed Plaintiff was receiving the

prescription medications tramadol and gabapentin for pain. (Id. at 34). Doctor Castellanos noted

that Dahms was “making progress slowly,” said that he was “overall doing better than what it was




                                               17
preoperatively,” and did not recommend changing the prescriptions that were then being provided

by Amos and Ramey. (Id. at 35).

       In sum, Plaintiff’s medical records document that Defendants provided continuous medical

treatment before and after his back surgery, which included the provision of prescription pain

medications (albeit not those prescribed by Dr. Castellanos).           Plaintiff therefore fails to

demonstrate the deliberate indifference required to constitute an Eighth Amendment violation.

Accordingly, Plaintiff’s request for summary judgment on those claims will be denied. See Daniel

v. Harper, No. 5:17-CV-19-TBR, 2017 WL 6522090, at *8 (W.D. Ky. Dec. 19, 2017) (granting

summary judgment to defendants because plaintiff’s “principle problem” with defendants was the

“precise manner in which they provided medical care to him with respect to his back troubles

because the medication being provided to him . . . was not adequate in Plaintiff’s view”); Jones v.

Pancake, No. 3:06CVP188-H, 2009 WL 481899, at *4 (W.D. Ky. Feb. 25, 2009) (“While Plaintiff

might have desired the pain medication to be continued for a longer period or might have deemed

more extensive tests necessary, this is not a case where all treatment was withheld from Plaintiff.

Although not as extensive as he would have liked, Plaintiff did receive treatment . . . [and] has not

established a deliberate indifference claim against Dr. Hiland.”).

V. State law claims

       We now turn to Mr. Dahms’ state law claims—intentional infliction of emotional distress

and negligence. Defendants have moved for summary judgment on Plaintiff’s state law claims,

asserting that Plaintiff did not exhaust his administrative prior to filing suit. Kentucky Revised

Statute § 454.415 requires exhaustion of administrative remedies prior to seeking judicial review

of a “conditions-of-confinement issue.” Dahms challenges a condition of his confinement—his

denial of access to medications prescribed by a non-prison physician. Dahms did not exhaust his



                                                 18
administrative remedies prior to filing his original (or amended) complaint. See Part III.A supra.

Because Dahms challenges a condition of his confinement, it was necessary that he first exhaust

his administrative remedies before filing a judicial action.         While the PLRA’s exhaustion

requirement may be excused if prison officials effectively made the grievance process unavailable

to prisoners, “there is no similar language in KRS § 454.415. Instead, it requires exhaustion of

‘administrative remedies as set forth in the policies and procedures of the Department of

Corrections[.]’” Morgan v. Kentucky, No. 3:17-CV-00474-JHM, 2018 WL 715468, at *5 (W.D.

Ky. Feb. 5, 2018). As there is no exemption from KRS’ administrative exhaustion requirement,

the Court finds that Mr. Dahms filed his complaint prematurely.

       Despite Mr. Dahms’ premature filing, the Court finds that dismissal would not be in the

interest of justice or an efficient use of judicial resources. For the same reasons explained in Part

III.A.5, supra, we will now address the merits of Plaintiff’s state law claims.

       A. Intentional infliction of Emotional distress

       Defendants are entitled to summary judgment on Plaintiff's claim of intentional infliction

of emotional distress (“IIED”). In Kentucky, IIED is a “gap-filler” tort. Rigazio v. Archdiocese of

Louisville, 853 S.W.2d 295, 298–99 (Ky. Ct. App. 1993). This means that IIED is not ordinarily

a valid cause of action if the alleged conduct also gives rise to a claim for another tort through

which emotional distress damages are available. Id. Thus, the general rule is that “an IIED claim

cannot be pled by itself, in tandem with another tort, or in the alternative as long as some other tort

with adequate relief fits the facts.” Johnson v. Kentucky-Cty. of Butler, No. 1:12CV-37-JHM,

2014 WL 4129497, at *11 (W.D. Ky. Aug. 18, 2014) (Citing Martin v. Crall, 2007 WL 2083682,

at *4–5 (W. D. Ky. July 18, 2007) (dismissing IIED claim on summary judgment where plaintiff

had alleged a § 1983 claim for deliberate indifference to a serious medical need, which allowed



                                                  19
damages for emotional distress)). Parties may overcome this general rule only in circumstances

where the alleged “actions or contact is intended only to cause extreme emotional distress in the

victim.” Brewer v. Hillard, 15 S.W.3d 1, *7 (Ky. Ct. App. 2000).

       Here, Defendants are entitled to summary judgment on Defendant’s IIED claim because

the Constitutional tort of deliberate indifference and the state tort of negligence provide an alternate

means for the recovery of emotional damages. Furthermore, Defendants are entitled to summary

judgment on Plaintiff’s IIED claim because Dahms has presented no evidence that Defendants’

denied Plaintiff access to the medications prescribed by Dr. Castellanos “only” to cause Plaintiff

extreme emotional distress. See Rigazio, 853 S.W.2d at 299 (affirming dismissal of IIED claim

because there was “no evidence from which it could be inferred that the [defendant] intended only

to invade [the plaintiff’s] interest in freedom from emotional distress”).

       Moreover, even if Dahms’ IIED claim could stand alone, Plaintiff fails to plead facts

necessary to survive summary judgment. To prevail on a claim of IIED, a claimant must prove

the following elements: (1) the wrongdoer's conduct must be intentional or reckless; (2) the

conduct must be outrageous and intolerable in that it offends against the generally accepted

standards of decency and morality; (3) there must be a causal connection between the wrongdoer's

conduct and the emotional distress; and (4) the emotional distress must be severe. Kroger Co. v.

Willgruber, 920 S.W.2d 61, 65, 43 4 Ky. L. Summary 26 (Ky. 1996) (citing Craft v. Rice, 671

S.W.2d 247, 249 (Ky. 1984)). At a minimum, Dahms’ claim fails because he has not produced

evidence sufficient to prove Defendants conduct was “outrageous.” See Rigazio, 853 S.W.2d at

299 (affirming dismissal of IIED claim because the plaintiff presented “no evidence whatsoever

to raise an inference that the [defendants] engaged in any extreme and outrageous conduct

intentionally or recklessly inflicting emotional distress on any of the appellants”).



                                                  20
       Drawing all unresolved issues of state law in favor of the Plaintiff, the Court cannot find

that there is even a reasonable basis for believing that Defendants’ conduct could be “outrageous”

enough for Defendants to be found liable under Kentucky law. In Humana of Ky., Inc. v. Seitz,

the Kentucky Supreme Court addressed whether the conduct of hospital staff was sufficiently

outrageous to rise to the level of IIED tort. Humana of Ky., Inc. v. Seitz, 796 S.W.2d 1 (Ky. 1990).

In that case, a patient who had unexpectedly delivered a stillborn baby was told to “shut up”

because she was disturbing other patients. Id. at 3. Nurses later told the mother that they would

“dispose” of the baby “right [there] at the hospital.” Id. The Kentucky Supreme Court found that

although “a little more patience and TLC would have been desirable,” the conduct fell short of

state’s standard for intentional infliction of emotional distress. Id. Similarly, while Mr. Dahms

may have preferred that Defendants acted more tactfully or compassionately in their care (for

example, in Grievance 18-0152, Plaintiff expressed anger that at Dr. Amos’ statement that Dahms’

nerve pain would have to “work itself out”), their actions fall short of the state’s standard for

“outrageous” conduct. Accordingly, the Court will grant summary judgment in Defendant’s favor

on Plaintiff's IIED claim.

       B. Negligence

       Defendants are entitled to summary judgment on Plaintiff's negligence because Dahms

presented no expert medical testimony. "It is an accepted principle that in most medical negligence

cases, proof of causation requires the testimony of an expert witness because the nature of the

inquiry is such that jurors are not competent to draw their own conclusions from the evidence

without the aid of such expert testimony." Baylis v. Lourdes Hosp., Inc.., 805 S.W.2d 122, 124

(Ky. 1991).




                                                21
       As pled by Plaintiff, this is a medical negligence case that requires expert testimony.

Plaintiff alleges that “The pre-operation medication prescribed could not be sufficient for post-

operation,” and that Defendants “violate[d] the applicable duty of care” when they “improperly

withheld medical care” and “ignor[ed] medication prescribed by surgeons.” (DN 27, p. 2).

Therefore, negligence boils down to whether the alternate treatment provided by Defendants was

a breach of the standard of care. Jurors are ill equipped to determine whether the prescription of

tramadol and duloxetine (as opposed to oxycodone and gabapentin) to treat a transforaminal

lumbar interbody fusion violates the standard of care for doctors and nurses. Because Plaintiff has

not provided an expert to aid the jury in answering those questions, his negligence claim cannot

survive summary judgment.

       Defendants’ are also entitled to summary judgment because Plaintiff fails to provide

evidence for his assertion that Defendants had a duty to provide the medications prescribed by Dr.

Castellanos. In Kentucky, the plaintiff must present evidence of the recognized elements of a

common law negligence claim: (1) the defendant owed a duty of care to the plaintiff, (2) breach of

that duty, (3) injury to the plaintiff, and (4) legal causation between the defendant's breach and the

plaintiff's injury.” Osborne v. Keeney, 399 S.W.3d 1, 17 (Ky. 2012). In his complaint, and

throughout his grievances, Plaintiff baldly asserts that Defendants were obliged to provide the

medication prescribed by surgeon Dr. Castellanos. However, Plaintiff cites no case law, and this

Court finds none, that recognizes the duty of prison medical staff to provide exact medications

prescribed by non-prison physicians. “As in all negligence actions, the burden is on the plaintiff”

to prove Defendant had a duty to the plaintiff that was violated. Dean v. Bondurant, No. 2004-

CA-001345-MR, 2005 WL 2467768, at *5 (Ky. Ct. App. Oct. 7, 2005). As Plaintiff has failed to




                                                 22
establish that Defendants had a duty to provide the medications prescribed by Dr. Castellanos,

Defendants are entitled to summary judgment.

VI. Conclusion

       For the reasons stated herein, a separate order will be entered this date in accordance with

this opinion.




IT IS SO ORDERED.



                     October 4, 2019




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                               23
